Hon. Paul H. Brown
Fire Insurance Commissioner
Board of Insurance Commissioners
815 Brazos
Austin, Texas       Opinion No. V-1425
                      Re:   Number of persons for whom
                            travel expense funds have
                            been appropriated   to attend
                            out-of-State  meetings of
                            the National Association    of
Dear Sir:                   Insurance Commissioners.
             You have requested the opinion of this of-
fice on the question of the legality     of paying the
expenses of more than three persons from current ap-
propriations    to the Insurance Department incurred
while attending out-of-State     meetings of the National
Association    of Insurance Commissioners.
            The Insurance Department has several travel
;;ppszhap    roprlations   (H.B. 426 Acts 52nd Leg., R.S.
     h    . [99$ p. 1228, at p. 1360 et seq.).      The prob-
lem or decis on when personnel of the Insurance De-
partment are traveling     out of the State is the appllcabib
ity of the following     general limitation  on oti+of-State
travel:
           “d.   No traveling   expenses shall be
     incurred by any employee of any of the
     departments, or other agencies of the gov-
     ernment, outside of the boundaries of the
     State of Texas, except for State business
     and no such expenses shall be paid from
     State appropriations     or out of any local
     or auxiliary   funds by the State Comptrol-
     ler to an employee of any agency of the
     government until and unless a written
     statement, signed by the Attorney General,
     advising that the purpose of the proposed
     trip in his opinion,     is for said Eiia;e
     business purposes;     . . . J.n no e n
     shall more than three (31 oersons from any
                                                                   .--


Hon. Paul H. Brown, page 2          (V-1425)


        m     (1) deoartment be aon o ed for
        travel to anv one (1) conie&ion     or
        meeting of a similar nature.” Sec.
                 Art. III, H.B. 426, supra, at
        ;: ‘11"36. (Emphasis added.)
             You state that the objects        of the Associa-
tion,    and of their meetings, are:
               n n 0 e to promote uniformity        in
        legislation   affecting     insurance;   to
        encourage uniformity       In departmental
        rulings under the insurance laws of
        the several states;       to disseminate in-
        formation of.value      to insurance super-
        visory officials     in the performance of
        their duties and to establish        ways and
        means of fully protecting        the inter-
        ests of insurance policyholders         of the
        various states,     territories    and insular
        possessions    of the United States.”
          We assume, of course, that the proposed at-
tendance of meetings of the National Association      of
Insurance Commissioners is in furtherance     of State
business.  Therefore,   the problem is limited to &etk
this is a “convention   or meeting of a similar nature.”
If it is, the Legislature   has appropriated   travel ex-
pense money for only three persons.     Att’y Gen. Op.
v-1376 (192).
             The meetings you propose to attend are not
“conventions”     under the decisions     of this office.     It
has been repeatedly       held that the word llconvention’l
as used by the Legislature        in like appropriation    bill
limitation     provisions   refers to “a meeting of members
or delegates     of a private organization,      party, club,
society,    or the like, for the accomplishment of some
common object .‘I Attly Gen. Ops. O-1737 (1939) and O-
2664 (1940). Following the above decisions            of this
office   holding 19meetlngs called by agencies of govern-
ment for the purpose of accompli hing the functions
of government imposed upon them”9 not to be “conven-
tions,”    attendance of a meeting of the National Asso-
ciation    of Insurance Commissioners is not attendance
of a “converition.n

  JJ     Opinion O-1737 (1939)
Hon. Paul H. Brown, page 3     (V-1425)


           Thus, the question is narrowed to a deter-
mination of whether the meeting in question is a
llmeetlng of a similar nature.”
             These words standing alone are not free
from ambiguity, but it is obvious that the Legisla-
ture intended the words “meeting of a similar nature”
~to enlarge the restriction    which would have been im-
posed if only the single word “convention”      had been
used.     It seems apparent that the Legislature    sought
expressly    to embrace at least those meetings which
might themselves have been considered to be “conven-
ition     were it not for the prior decisions    of this
office    above cited.   In other words, we believe the
legislative    intent In adding this phrase was to em-
brace meetings of organizations,     whether adjuncts of
governmental agencies or not, which are conducted in
the form, manner, and method ascribed to %onventions”
in common parlance.
          Webster’s New International   Dictionary     (2nd
Ed. 1938) defines “similar” as follows:
            “1 . Nearly corresponding;  resembling
      in many respects j somewhat like,  having a
      general likeness.”
           In 39 Words and Phrases (Perm. Ed.) 302-306,
several cases are cited construing the word U1similar’8
appearing in contracts,    wills,   ordinances,   and stat-
utes, the general tenor of which is to accord the com-
monly accepted meaning to the term as distinguished
from the term “identical.”       These cases point out that
unless the context indicates      a more restricted   meaning
of the word “similar,”    the generally    accepted meaning
as commonly used is the one that should be adopted.
            The context here requires,   as has been pointed
out above, that ~~conventions” and “meetings of a similar
nature” be held not to be identical.      Therefore, we are
of the opinion that this added phrase was intended at
least to cover formal meetings of organized groups that
meet only for discussion,    exchange of ideas, and dissem-
ination of information.     We cannot attempt to lay down
a categorical   definition  as to what are “meetings of a
similar nature ,‘I since we cannot foresee every character
of gathering which may be brought into question and we
cannot know what fact situation    may be presented in the
future.    We are of the opinion,  however, that meetings
                                                           _   -


Hon. Paul H. Brown, page 4       (v-1425)


of the National Association     of Insurance Commission-
ers are within the restriction,     and travel expenses
are appropriated  for the travel of a maximumof
three persons from the Insurance Department to any
one of such meetings.
                             SUMMARY
            Meetings of the National Association
     of Insurance Commissioners are not conven-
     tions .within the restrictions    limiting
     out-of-State     travel expense appropriations
     to three persons from one department to a
     "convention    or meeting of a similar nature"
      (Sec. 12(d), Art. III, H.B, 426 Acts 52nd
     Leg e R-S. 1951 ch. 499, p. 1238, at pO
     1436j, but they'are     "meetings of a similar
     nature'"j   and there is a travel expense ap-
     propriation    for a maximum of three persons
     from the Insurance Department to any of
     such meetings.
APPROVED:                            Yours very truly,

C. K. Richards                         PRICE D,ANIEL
Trial GcAppellate     Division       Attorney General

E. Jacobson
Reviewing Assistant
Charles D. Mathews                         I- $eho~
                                     By$k$+?‘
First Assistant                              A sistant
EWT:wb